 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-19-03682-PHX-SPL
      Travelers Indemnity Company,
 9                                              )
                                                )
                       Plaintiff,               )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Westfield Insurance Company, et al.,      )
12                                              )
13                     Defendants.              )
                                                )
14                                              )

15          Before the Court is the parties’ Joint Statement regarding Discovery Dispute (Doc.
16   35), in which the parties disagree on an extension of some of the discovery deadlines in
17   this case. Plaintiff argues that the fact discovery deadline should be extended only to allow
18   it to take one deposition. Defendant agrees with extending the fact discovery deadline but
19   for all purposes, not solely for the deposition, and also requests an extension of the expert
20   disclosure deadline and rebuttal expert disclosure deadline. Finding good cause appearing,
21   and that an extension would not otherwise delay this action, the Court will extend the three
22   deadlines for both parties. Accordingly,
23          IT IS ORDERED that the discovery deadlines are modified as follows:
24          1. Fact Discovery shall be completed by April 30, 2020;
25          2. Expert Disclosure shall be due by May 15, 2020;
26   ///
27   ///
28   ///
 1   3. Rebuttal Expert Disclosure shall be due by June 15, 2020; and
 2   4. All other deadlines shall remain as set forth in this Court’s prior Rule 16 order
 3   (Doc. 17).
 4   Dated this 27th day of March, 2020.
 5
 6
                                               Honorable Steven P. Logan
 7                                             United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
